PER CURIAM.
By petition for certiorari the petitioner seeks reversal of an order of the Circuit Court affirming conviction of the petitioner in the Municipal Court of the City of Miami Beach.
The particular ordinance alleged to have been violated apparently was copied after Section 435-b of the Penal Law of the State of New York, McK.Consol.Laws, c. 40. The decisions of the New York courts are, therefore, especially applicable. Several New York cases involving substantially similar facts sustain the conviction of the petitioner by the Miami Beach Municipal Court. See People v. Leder, 258 App.Div. 879, 16 N.Y.S.2d 291; People v. Lewis, 138 App.Div. 673, 122 N.Y.S. 1025; People on Complaint of Waller v. Branfman, 147 Misc. 290, 263 N.Y.S. 629.
A careful examination of the record leads us to the conclusion that the Circuit Judge in the exercise of his powers as an appellate court had an adequate basis in the evidence as a whole to sustain his conclusion and he properly applied the law applicable in affirming the Municipal Court.
The petition is, therefore, denied.
DREW, C. J., and TERRELL, HOB-SON and THORNAL, JJ., concur.